Title: To George Washington from Major General Philemon Dickinson, 19 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Slab Town [N.J.] 19th June 1778 3, OClock P.M.
                    
                    I am just returned from Mount holly—Genl Maxwell with his Brigade, are on their march to the Black horse—The Enemy have advanced as far as Eyres Town, three miles below Holly, & are busily engaged, in repairing the Bridge, which was destroy’d—a party of Genl Maxwells Brigade, now lay on this side the Creek, & will delay their operations a little—there was a brisk fire for a few minutes, in which several of the Enemy were killed—as I am informed by a Deserter, since the Action—from the best accounts, they are advancing on the Evesham road, in three Columns—I lost a Militia Captain, who was reconnoitreing this Morning This Evening or tomorrow, Genl Maxwell & myself will send down many Parties—have given Orders for the Militia, to possess themselves of the most advantageous passes, & annoy them by every means in their Power, after taking up the Bridges, & settg Fires in proper Places—shall be in tolerable Strength to’morrow.  many Deserter came in to Day, tis reported, they advance upon the same Road, but their Columns, at the distance, of six or seven Miles—several Parties, of Horse & foot, are now on the lines—expect further information in the Eveng, the common report amongst the Enemy, is, that they shall only march 9 or 10 Miles a day—the Opinions are various, respecting their movements, some think, this is only a faint, to cover their retreat, on board their Ships, others, they intend to march thro’ the State—a short time, will now determine the affairs—if they go thro’ Jersey, their Conduct I think, is more unaccountable, than their landing at the Head of Elk—Your Excellency must have much better Information, what is doing below, than I can give you—a proper Person, is now sent down, for intelligence.
                    If they advance beyond Mount holly, they most certainly intend for Amboy—they give much more Time for preparation, than we could have expected. I have the honor to be, Your Excellency’s most Obt
                    
                        Philemon Dickinson
                    
                